
	

114 HR 5061 IH: Empowering Educators to Prevent Trafficking Act
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5061
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Mrs. Davis of California (for herself, Mr. Cárdenas, Mr. Delaney, Mr. DeSaulnier, Ms. Edwards, Mrs. Ellmers of North Carolina, Mr. Grijalva, Ms. Hahn, Ms. Norton, Mr. Honda, Ms. Jackson Lee, Ms. Jenkins of Kansas, Mrs. Lawrence, Ms. Moore, Mrs. Napolitano, Mr. Peters, Mr. Sherman, Mr. Smith of Washington, Ms. Stefanik, Ms. Titus, Mrs. Wagner, Ms. Wasserman Schultz, Mrs. Watson Coleman, and Ms. Bass) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To authorize the Administrator of the Office of Juvenile Justice and Delinquency Prevention of the
			 Department of Justice to award grants to local educational agencies to
			 establish, expand, and support programs to train school staff to recognize
			 and respond to signs of labor and sex trafficking.
	
	
 1.Short titleThis Act may be cited as the Empowering Educators to Prevent Trafficking Act. 2.Grants for training school staff to recognize and respond to signs of labor and sex trafficking (a)In generalThe Administrator of the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice may award grants to local educational agencies to establish, expand, and support programs to train school staff to recognize and respond to signs of labor trafficking and sex trafficking.
 (b)Program requirementsA program funded through a grant under this section shall include— (1)training on—
 (A)indicators that an individual is a victim or potential victim of labor trafficking or sex trafficking;
 (B)options and procedures for referring such an individual, as appropriate, to— (i)information on such trafficking; and
 (ii)legal, social, and health services for victims of such trafficking; and (C)reporting requirements and procedures in accordance with applicable Federal and State law; and
 (2)a plan, developed and implemented in consultation with local law enforcement authorities, to ensure the safety of school staff reporting such trafficking.
 (c)PriorityIn awarding grants under this section, the Administrator of the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice shall give priority to local educational agencies serving a high-intensity child sex trafficking area.
 (d)DefinitionsIn this Act: (1)ESEA termsThe terms elementary school; local educational agency; other staff; and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)High-intensity child sex trafficking areaThe term high-intensity child sex trafficking area means a metropolitan area designated by the Federal Bureau of Investigation as a high intensity child prostitution area.
 (3)Labor traffickingThe term labor trafficking means conduct described in section 103(9)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)(B)).
 (4)School staffThe term school staff means teachers, nurses, security personnel, school leaders and administrators, and other staff at elementary schools and secondary schools.
 (5)Sex traffickingThe term sex trafficking means the conduct described in section 103(9)(A) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)(A)).
				
